DISMISS and Opinion Filed December 17, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00241-CV

                           THE STATE OF TEXAS, Appellant
                                       V.
                         ENERGY TRANSFER FUEL, LP, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00600-2016

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       We reinstate this appeal. The appeal was abated pending the Court’s determination of the

State of Texas’s mandamus petition concerning the same subject matter of this appeal. By opinion

dated November 14, 2018, we conditionally granted mandamus relief and concluded this appeal

was moot. See In re State of Tex., No. 05-18-00685-CV, 2018 WL 5961734 *3, 4 (Tex. App.—

Dallas Nov. 14, 2018, orig. proceeding) (mem. op.). Because we do not have jurisdiction over

moot controversies, we dismiss the appeal. See 42.3(a)(1); Matthews v. Kountze Indep. Sch. Dist.,

484 S.W.3d 416, 418 (Tex. 2016).


                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

180241F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THE STATE OF TEXAS, Appellant                    On Appeal from the County Court at Law
                                                  No. 6, Collin County, Texas
 No. 05-18-00241-CV       V.                      Trial Court Cause No. 006-00600-2016.
                                                  Opinion delivered by Chief Justice Wright.
 ENERGY TRANSFER FUEL, LP,                        Justices Evans and Brown participating.
 Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Energy Transfer Fuel, LP recover its costs, if any, of this appeal
from appellant the State of Texas.


Judgment entered December 17, 2018.




                                            –2–